DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on October 19, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 15-33 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15 and 24 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 4,687,291 to Stape et al. (hereinafter “Stape”).
In re claim 15, Stape discloses a connector assembly, see FIG. 3, comprising: 
a housing (48, 50), the housing (48, 50) having a connection/mating end (60) and a cable/rear end, the housing including a first housing component (48) and a second housing component (50), the first housing component (48) being connected to the second housing component (50) to form the housing, the second housing component (50) including a plug frame portion comprising passages (56, 58) at the connection end (60) and a back post portion (52) at the cable end, the back post portion (52) being formed for securing a fiber optic cable (22) to the housing, the back post portion (52) being tubular in shape and projecting away from the plug frame portion, the plug frame portion comprising passages (56, 58) and the back post portion (52) being formed as one piece of material; 
ferrules (28, 30) mounted in the plug frame portion comprising passages (56, 58) of the second housing component (50); 
a latch component (66) connected to the housing (48, 50) and configured for releasably connecting the connector assembly to another optical device comprising housing (102). See columns 2-3 of Stape for further details. 

In re claim 16, as seen in FIG. 3, the plug frame portion comprising passages (56, 58) of the second housing component (50) has an open side that is closed by connection of the first housing component (48) to the second housing component (50).

In re claim 17, the second housing component (50) further comprises a middle portion defining cavity (54) located between the plug frame portion comprising passages (56, 58), the middle portion defining cavity (54) being formed as one piece of material with the plug frame portion comprising passages (56, 58) and the back post portion (52).

In re claim 18, as seen in FIG. 3. the middle portion defining cavity (54) of the second housing component (50) has an open side that is closed by the connection of the first housing component to the second housing component (50).

In re claim 19, as seen in FIG. 3. the back post portion (52) has an open side that is closed by the connection of the first housing component (48) to the second housing component (50).

In re claim 23, the connector assembly of Stape may be considered a duplex LC-type connector because it has all of claimed structural limitations.

Claim(s) 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 8,727,638 to Lee et al. (hereinafter “Lee”).
In re claim 24, Lee discloses a connector assembly having an adjustable polarity, see FIGS. 1-9, comprising: 
a housing comprising adapter (1) and connectors (2) having a connection/front end and a cable/rear end, the housing (1, 2) including a plug frame portion comprising connector housings (21) at the connection end and a back post portion/adapter (1) at the cable end, the back post portion (1) being formed for securing a fiber optic cable (4) to the housing (1, 2) via rear coupling (18); 
ferrules (25) mounted in the plug frame portion (21) of the housing (1, 2), each ferrule (25) extending along a ferrule axis; 
a latch component/sub-assembly (3) connected to the housing (1, 2) and configured for releasably connecting the connector assembly to another optical device, the latch component (3) comprising a latch portion (31) and a receiving portion comprising chamber (30), the receiving portion comprising chamber (30) receiving a portion (1) of the housing (1, 2) therein, the latch component (3) being configured to rotate on the housing (1, 2) about an axis parallel to the ferrule axes to change the polarity of the connector assembly from a first polarity to a second polarity (“the user can rotate the two connectors 2 relative to the adapter 1 at first and then rotate the sub-assembly 3 relative to the adapter 1; alternatively, the user can rotate the sub-assembly 3 relative to the adapter 1 at first and then rotate the two connectors 2 relative to the adapter 1”).  See columns 4-6 of Lee for further details.

In re claim 25, as seen in FIG. 4, an open rear portion of the latch component reads upon the claimed ring portion in a broad or literal sense.

In re claim 26, Lee further discloses a locking component (12) associated with the housing (1, 2) and a mating locking component (301) associated with the latch component (3) for holding the latch component (3) in one of the first and second positions.

In re claim 27, as seen in FIG. 3 of Lee, the locking component (301) associated with the latch component (3) is located on the ring portion comprising an open rear portion of the latch component (3).

In re claim 28, the connector assembly of Lee is considered a duplex LC-type connector because it has all of claimed structural limitations.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,678,283 (hereinafter “the 283 patent’). The ‘283 patent was applied in a prior Office action. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same disclosure and the same embodiment(s). It would have been obvious to modify the invention specified by claims 1-14 of the ‘283 patent to include unclaimed aspects from its underlying embodiment, thereby obtaining the invention specified by claims 15-33. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claims 15-33 in view of claims 1-14 of the ‘283 patent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                      

or
December 7, 2022